Citation Nr: 0410931	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-14 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than February 1, 1993, 
for the grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to October 
1967 and from February 1970 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 decision of the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO).  The RO granted service connection for post-traumatic 
stress disorder and assigned a 100 percent evaluation, effective 
February 1, 1993.  The veteran has appealed only the assignment of 
an effective date of February 1, 1993.

The Board notes that this appeal is remanded to the RO via the 
Appeals Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

By way of background, in a May 2002 decision, the Board denied an 
effective date earlier than February 1, 1993, for the grant of 
service connection for post-traumatic stress disorder.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2003, the veteran 
and the Secretary of VA filed a joint motion to vacate the May 
2002 Board decision and remand it for the Board to address fully 
whether the duty to notify had been satisfied.  See 38 U.S.C.A. § 
5103(a) (West 2002).  The Court granted the motion in April 2003.

In October 2003, the Board remanded the claim to the RO for 
compliance with the VCAA.  Specifically, the Board had the RO 
issue a VCAA letter that was in compliance with the statute and 
the regulation.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This was accomplished in December 2003.  However, following the 
issuance of the VCAA letter, no supplemental statement of the case 
was issued.  See October 8, 2003, remand stating, "If the benefit 
remains denied, the veteran and his representative should be 
provided with a supplemental statement of the case."  Thus, the 
case must be remanded for compliance with this part of the October 
2003 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) 
(Where remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

Further, in the December 2003 letter, the veteran was not 
requested to provide any evidence in his possession that pertains 
to his claim for an earlier effective date.  See 38 C.F.R. § 
3.159(b)(1) (2003).  This must be done prior to the Board 
considering the veteran's claim for an earlier effective date.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ensure that the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) are met.

2.  The veteran and his representative should be provided with a 
supplemental statement of the case.  The supplemental statement of 
the case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations, not previously 
provided during the pendency of the appeal, considered pertinent 
to the issue currently on appeal, including 38 C.F.R. § 3.159.  

The case should be returned to the Board after compliance with 
requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



